Detailed Action
The instant application having Application No. 16/588,903 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 9/30/19. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 9/30/19 are acceptable for examination purposes. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhagi et al. (U.S. Patent Application Publication No. 2018/0284986), herein referred to as Bhagi et al.
Referring to claim 1, Bhagi et al. disclose as claimed, a method for storage management, comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file (see fig. 2a, showing a virtual machine host at a source system and a destination system. See para. 67-72, where the data may include files which would be backed up to a destination. Also see para. 137-140, where file level backups may take place); determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, the data stored in the second virtual storage device including the target file (see fig. 2a, where a destination VM with storage would be the second virtual storage device. See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore the second portion would be all of the changed files); determining a changed portion based on the first portion and the second portion, the changed portion indicating changed data of the source file relative to the target file (see para. 140, where changes are tracked on the file or block level. For each file, only the changes for that particular file would be copied); and updating the target file based on the changed portion (see para. 232-235, where incremental backups from the source subsystem to the destination subsystem are applied, where only changed blocks are transmitted).  
As to claim 2, Bhagi et al. also disclose the method of claim 1, further comprising: determining, in the second virtual storage device, a third portion storing the target file (see para. 232-235, where in an incremental backup of changed data takes place. Para. 140 discloses that changes and copying may take place at the file or block level. Therefore, a portion storing the target file would need to be identified when synchronizing or copying a file).  
As to claim 3, Bhagi et al. also disclose the method of claim 1, wherein the first virtual storage device includes a plurality of storage blocks, and obtaining the first portion comprises: mapping the source file to a corresponding storage block among the plurality of storage blocks; and determining the first portion based on the corresponding storage block (see para. 148, where blocks are mapped and tracked in the file system. See para. 140, where changes may tracked with regard to individual files, and therefore individual files would be mapped to blocks. For block level backups, files are broken into blocks).  
As to claim 5, Bhagi et al. also disclose the method of claim 1, wherein determining the changed portion comprises:  -3-206368.0508.8 (P326)determining an overlapped portion between the first portion and the second portion as the changed portion (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, as the second portion would be all of the changed files and the first portion would be the blocks in a file, the overlap would be changed blocks in a specific file. Para. 151 details that data is broken down into file granularity, and block level changes are tracked. Therefore the changed portion that is copied would be overlap between the file itself and the total changes).  
As to claim 6, Bhagi et al. also disclose the method of claim 2, wherein the second virtual storage device comprises a plurality of storage blocks (see fig. 2a, showing a second virtual machine host with a storage device. See para. 67, where the storage may contain storage blocks), and determining the third portion comprises: mapping the target file to a corresponding storage block among the plurality of storage blocks; and determining the third portion based on the corresponding storage block (see para. 148, where blocks are mapped and tracked in the file system. See para. 140, where changes may tracked with regard to individual files, and therefore individual files would be mapped to blocks. For block level backups, files are broken into blocks).  
As to claim 7, Bhagi et al. also disclose the method of claim 2, wherein updating the target file comprises: in response to the changed portion indicating the source file does not contain changed data relative to the target file, updating the target file based on the first portion, the second portion, the third portion, and data stored in the second virtual storage device and associated with the target file (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, if there is no changed data in a portion, then that particular file would not need to be copied. However, other changed portions of other files would still need to be copied to the second virtual storage device).  
As to claim 8, Bhagi et al. also disclose the method of claim 2, wherein updating the target file comprises: in response to the changed portion indicating the source file contains changed data relative to the target file, obtaining data in the changed portion in the source file based on the changed portion; and updating the target file based on data in the changed portion in the source file, the first portion, the second portion, the third portion, and data stored in the second virtual storage device and associated with the target file (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, for each file, the changed data blocks would be copied over to the second virtual storage device).  
Referring to claim 9, Bhagi et al. disclose as claimed, a device for storage management, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit (see para. 58, where the VM utilizes physical resources such as memory and processors) and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file (see fig. 2a, showing a virtual machine host at a source system and a destination system. See para. 67-72, where the data may include files which would be backed up to a destination. Also see para. 137-140, where file level backups may take place);  -4-206368.0508.8 (P326)determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, data stored in the second virtual storage device including the target file (see fig. 2a, where a destination VM with storage would be the second virtual storage device. See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore the second portion would be all of the changed files); determining a changed portion based on the first portion and the second portion, the changed portion indicating changed data of the source file relative to the target file (see para. 140, where changes are tracked on the file or block level. For each file, only the changes for that particular file would be copied); and updating the target file based on the changed portion (see para. 232-235, where incremental backups from the source subsystem to the destination subsystem are applied, where only changed blocks are transmitted).  
As to claim 10, Bhagi et al. also disclose the device of claim 9, the acts further comprising: determining, in the second virtual storage device, a third portion storing the target file (see para. 232-235, where in an incremental backup of changed data takes place. Para. 140 discloses that changes and copying may take place at the file or block level. Therefore, a portion storing the target file would need to be identified when synchronizing or copying a file).  
As to claim 11, Bhagi et al. also disclose the device of claim 9, wherein the first virtual storage device comprises a plurality of storage blocks, and obtaining the first portion comprises: mapping the source file to a corresponding storage block among the plurality of storage blocks; and determining the first portion based on the corresponding storage block (see para. 148, where blocks are mapped and tracked in the file system. See para. 140, where changes may tracked with regard to individual files, and therefore individual files would be mapped to blocks. For block level backups, files are broken into blocks).  
As to claim 13, Bhagi et al. also disclose the device of claim 9, wherein determining the changed portion comprises: determining an overlapped portion between the first portion and the second portion as the changed portion (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, as the second portion would be all of the changed files and the first portion would be the blocks in a file, the overlap would be changed blocks in a specific file. Para. 151 details that data is broken down into file granularity, and block level changes are tracked. Therefore the changed portion that is copied would be overlap between the file itself and the total changes).  
As to claim 14, Bhagi et al. also disclose the device of claim 10, wherein the second virtual storage device comprises a plurality of storage blocks (see fig. 2a, showing a second virtual machine host with a storage device. See para. 67, where the storage may contain storage blocks), and determining the third portion comprises:  -5-206368.0508.8 (P326)mapping the target file to a corresponding storage block among the plurality of storage blocks; and determining the third portion based on the corresponding storage block (see para. 148, where blocks are mapped and tracked in the file system. See para. 140, where changes may tracked with regard to individual files, and therefore individual files would be mapped to blocks. For block level backups, files are broken into blocks).  
As to claim 15, Bhagi et al. also disclose the device of claim 10, wherein updating the target file comprises: in response to the changed portion indicating the source file does not contain changed data relative to the target file, updating the target file based on the first portion, the second portion, the third portion, and data stored in the second virtual storage device and associated with the target file (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, if there is no changed data in a portion, then that particular file would not need to be copied. However, other changed portions of other files would still need to be copied to the second virtual storage device).  
As to claim 16, Bhagi et al. also disclose the device of claim 10, wherein updating the target file comprises: in response to the changed portion indicating the source file contains changed data relative to the target file, obtaining data in the changed portion in the source file based on the changed portion; and updating the target file based on data in the changed portion in the source file, the first portion, the second portion, the third portion, and data stored in the second virtual storage device and associated with the target file (See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore, for each file, the changed data blocks would be copied over to the second virtual storage device).  
Referring to claim 17, Bhagi et al. disclose as claimed, a computer program product, tangibly stored on a non- transient computer readable medium and comprising machine executable instructions which, when executed, cause a machine to implement a method for storage management, the method comprising: obtaining, in a first virtual storage device, a first portion storing a source file, the source file being used to update a target file (see fig. 2a, showing a virtual machine host at a source system and a destination system. See para. 67-72, where the data may include files which would be backed up to a destination. Also see para. 137-140, where file level backups may take place); determining a second portion in the first virtual storage device, data stored in the second portion being changed relative to data stored in a second virtual storage device, the data stored in the second virtual storage device including the target file (see fig. 2a, where a destination VM with storage would be the second virtual storage device. See para. 137-140 and para. 232-235, where changes to files are tracked and only the changed blocks are copied. Therefore the second portion would be all of the changed files); determining a changed portion based on the first portion and the second portion, the changed portion indicating changed data of the source file relative to the target file (see para. 140, where changes are tracked on the file or block level. For each file, only the changes for that particular file would be copied); and updating the target file based on the changed portion (see para. 232-235, where incremental backups from the source subsystem to the destination subsystem are applied, where only changed blocks are transmitted).  
As to claim 18, Bhagi et al. also disclose the computer program product of claim 17, wherein the method further comprises: determining, in the second virtual storage device, a third portion storing the target file (see para. 232-235, where in an incremental backup of changed data takes place. Para. 140 discloses that changes and copying may take place at the file or block level. Therefore, a portion storing the target file would need to be identified when synchronizing or copying a file).  
As to claim 19, Bhagi et al. also disclose the computer program product of claim 17, wherein the first virtual storage device includes a plurality of storage blocks, and obtaining the first portion comprises: mapping the source file to a corresponding storage block among the plurality of storage blocks; and determining the first portion based on the corresponding storage block (see para. 148, where blocks are mapped and tracked in the file system. See para. 140, where changes may tracked with regard to individual files, and therefore individual files would be mapped to blocks. For block level backups, files are broken into blocks).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. in view of Hsu et al. (U.S. Patent Application No. 2014/0095816), herein referred to as Hsu et al.
As to claim 4, Bhagi et al. disclose the claimed invention except for the method of claim 1, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot.  
However, Hsu et al. disclose wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot (see para. 50, where the change tracker performs a comparison of a disk snapshot against a previous disk snapshot to determine the changes).  
	Bhagi et al. and Hsu et al. are analogous art because they are from the same field of endeavor of backups (see Bhagi et al., abstract, and Hsu et al., abstract, regarding backup systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhagi et al. to comprise wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot, as taught by Hsu et al., in order to allow for a simple method of determining the difference and changes that need to be transmitted, which would require less space used for tracking differences.
As to claim 12, Bhagi et al. disclose the claimed invention except for the device of claim 9, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot.  
However, Hsu et al. disclose wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot (see para. 50, where the change tracker performs a comparison of a disk snapshot against a previous disk snapshot to determine the changes).  
	Bhagi et al. and Hsu et al. are analogous art because they are from the same field of endeavor of backups (see Bhagi et al., abstract, and Hsu et al., abstract, regarding backup systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhagi et al. to comprise wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot, as taught by Hsu et al., in order to allow for a simple method of determining the difference and changes that need to be transmitted, which would require less space used for tracking differences.
As to claim 20, Bhagi et al. disclose the claimed invention except for the computer program product of claim 17, wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot.
However, Hsu et al. disclose wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual see para. 50, where the change tracker performs a comparison of a disk snapshot against a previous disk snapshot to determine the changes).  
	Bhagi et al. and Hsu et al. are analogous art because they are from the same field of endeavor of backups (see Bhagi et al., abstract, and Hsu et al., abstract, regarding backup systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhagi et al. to comprise wherein determining the second portion comprises: generating a first snapshot of the first virtual storage device; generating a second snapshot of the second virtual storage device; and determining the second portion by comparing the first snapshot with the second snapshot, as taught by Hsu et al., in order to allow for a simple method of determining the difference and changes that need to be transmitted, which would require less space used for tracking differences.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132